Opinion by
Mr. Justice Moore.
*278McNeill, the plaintiff in error, applied to the city council of the city of Cortez for the issuance of a license to sell a fermented malt beverage, (3.2) beer.
It is disclosed by the record before us that only one such outlet has been authorized in the entire county of Montezuma, and that it is located at a distance of twenty-five miles from the city of Cortez. The application for the license was denied by the city council and in the district court the action of the council was upheld.
The pertinent facts in all respects are the same as those present in the case of The KBT Corporation v. Walker, 148 Colo. 274, 365 P. (2d) 685. All that is said in the opinion in that case is fully applicable here.
The judgment is reversed and the cause remanded to the trial court with directions to order issuance of the license.
Mr. Chief Justice Hall and Mr. Justice Frantz concur.